DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 06/25/2020 Cite No. 1 – U.S. Pub. No. 20100088316 A1, 2010-04-08, Robinson et al. should be U.S. Pub. No. 20130088316 A1, 2013-04-11, Odahara et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a pair of conductors disposed on the element body and having L shapes, each of the pair of conductors having exposed faces exposed on the first face and the second face, the exposed faces including a plurality of divided regions divided by the element body” is indefinite and unclear since only “a second face” is claimed and not “a pair of second faces”. As shown in Fig. 2, the pair of conductors are exposed on the same first face element 2c but exposed on different opposing second faces elements 2a and 2b.  Therefore, an additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [U.S. Patent No. 8,174,349] in view of Togashi [JP 2008-112896].
Regarding Claim 7, Yoshida et al. shows a laminated electronic component (Figs. 1a-2) comprising:
an element body (10) having a rectangular parallelepiped shape (Col. 7, Lines 8-19) and formed by laminating a plurality of element-body layers (see Fig. 2, elements 12a-12c, 16), the element body having:
a first face (10a); 
a second face (10b) adjacent to the first face (see Figs. 1a-2); and
a pair of third faces opposed to each other and adjacent to the first face and the second face (see Fig. 1a, left and right surfaces of element 10 opposed to each other and adjacent to elements 10a, 10b),

a coil (13a or 13b) having a first end connected to one of the pair of conductors (a first end of element 13a or 13b electrically connected to one of elements 17d or 17b, respectively) and a second end connected to the other of the pair of conductors (a second end of element 13a or 13b electrically connected to other of elements 17c or 17a, respectively),
a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other and longer than a distance with which the exposed face and the pair of third faces are separated from each other (see Fig. 1a, according to Fig. 1a, a length of each of divided regions elements 17a and 17c in a dividing direction is longer than a distance with which the elements 17a and 17c is separated from each other and longer than a distance with which the exposed face and the left and right surfaces of element 10 are separated from each other).
Although clearly shown, Yoshida et al. does not disclose in the specification a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other and longer than a distance with which the exposed face and the pair of third faces are separated from each other.
Togashi clearly shows a device (Figs. 1-4) teaching and suggesting a length (W3 = 0.25) of each of the divided regions (31a, 32a, 31b, 32b) in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other (see Fig. 4, Paragraph [0153], Lo = 1.6 mm, W1 = 0.15 mm, W3 = 0.25 mm, so a distance of separation between elements 31a, 32a, 31b, 32b is if separated equally will be (Lo-2*W1-4*W3)/3 = (1.6 – 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other and longer than a distance with which the exposed face and the pair of third faces are separated from each other as taught by Togashi for the device as disclosed by Yoshida et al. to facilitate sufficient insulation distance between electrodes and prevent shorting of adjacent circuits (Paragraph [0067]).

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2016/0099100] in view of Togashi [JP 2008-112896] and Odahara et al. [U.S. Pub. No. 2013/0088316].
Regarding Claim 1, Park et al. shows a laminated electronic component (Figs. 1-4) comprising:
an element body (110) having a rectangular parallelepiped shape (see Figs. 1-4) and formed by laminating a plurality of element layers (111a-111h), the element body having:
a first face (bottom face of the T-direction, see Fig. 1);
a second face (left or right face of the L-direction, see Fig. 1) adjacent to the first face (see Figs. 1-4);
a pair of third faces (front and back faces of the W-direction, see Fig. 1) opposed to each other (see Figs. 1-4) and adjacent to the first face and the second face (see Figs. 1-4); and
a depression (112a or 112b) disposed on the first face and the second face (see Figs. 1-4); and
a conductor (131a or 131b of element 130) disposed on the element body in the depression (see Figs. 2A-3B) and having an L shape (see Figs. 1-4, Paragraphs [0042], 
Although clearly shown, Park et al. does not explicitly show a rectangular parallelepiped shape for the element body. Park et al. does not show a length of each of the divided regions in a dividing direction is longer than a distance with which the exposed face and the pair of third faces are separated from each other.
Togashi clearly shows a rectangular parallelepiped shape for the element body (Paragraph [0012]) and a device (Figs. 1-4) teaching and suggesting a length (W3 = 0.25) of each of the divided regions (31a, 32a, 31b, 32b) in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other (see Fig. 4, Paragraph [0153], Lo = 1.6 mm, W1 = 0.15 mm, W3 = 0.25 mm, so a distance of separation between elements 31a, 32a, 31b, 32b is if separated equally will be (Lo-2*W1-4*W3)/3 = (1.6 – 0.3 – 1.0)/3 = 0.1 mm) and longer than a distance (W1 = 0.15 mm) with which the exposed face and the pair of third faces are separated from each other (see Fig. 4, Paragraph [0153]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body and a length of each of the divided regions in a dividing direction is longer than a distance 
Furthermore, Odahara et al. shows an electronic component (Figs. 1-10) teaching and suggesting a rectangular parallelepiped shape for the element body (12, Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body as taught by Odahara et al. for the device as disclosed by Yoshida et al. in view of Togashi to simplify design, ease of manufacture, and easily to mount on circuitry (Paragraph [0040]).
Regarding Claim 2, Park et al. shows the exposed face has a first exposed face exposed on the first face (see Fig. 1-4) and a second exposed face exposed on the second face (see Fig. 1-4), and
the first exposed face and the second exposed face each include the plurality of divided regions (see Figs. 1-4).
Regarding Claim 3, Park et al. shows the exposed face is completely divided (see Figs. 1-4).
Togashi also shows the exposed face is completely divided (see Figs. 1-4).
Odahara et al. also show the exposed face is completely divided (see Figs. 1-10).
Regarding Claim 4, Park et al. shows the exposed face is divided in an opposing direction of the pair of third faces (see Figs. 1-4, the exposed face is divided in an opposing direction of front and back faces of element 110 shown in Fig. 1).
Regarding Claim 5, Park et al. shows a laminated electronic component (Figs. 1-4) comprising:

a first face (bottom face of the T-direction, see Fig. 1);
a second face (left or right face of the L-direction, see Fig. 1) adjacent to the first face (see Figs. 1-4);
a pair of third faces (front and back faces of the W-direction, see Fig. 1) opposed to each other (see Figs. 1-4) and adjacent to the first face and the second face (see Figs. 1-4); and
a depression (112a or 112b) disposed on the first face and the second face (see Figs. 1-4); and
a conductor (131a or 131b of element 130) disposed on the element body in the depression (see Figs. 2A-3B) and having an L shape (see Figs. 1-4, Paragraphs [0042], [0046]), the conductor having an exposed face exposed on the first face and the second face (see Figs. 1-4, element 131a or 131b of element 130 having an exposed face on the bottom face and left or right face), the exposed face includes a plurality of regions (element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f) separated from each other in an opposing direction of the pair of third faces (see Figs. 1-4, element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f separated from each other in an opposing direction of front and back surfaces of element 110 shown in Fig. 1), and a length of each of the regions in the opposing direction is longer than a distance with which the plurality of regions is separated from each other in the opposing direction (see Figs. 3A-3B, Paragraph [0049], a length of each of the regions in the opposing direction such as element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f is longer than a distance with which the plurality of regions is separated from each other in the opposing direction).
Although clearly shown, Park et al. does not explicitly show a rectangular parallelepiped shape for the element body. Park et al. does not show a length of each of the regions in the 
Togashi clearly shows a device (Figs. 1-4) teaching and suggesting a length (W3 = 0.25) of each of the regions (31a, 32a, 31b, 32b) in the opposing direction is longer than a distance with which the plurality of regions is separated from each other in the opposing direction (see Fig. 4, Paragraph [0153], Lo = 1.6 mm, W1 = 0.15 mm, W3 = 0.25 mm, so a distance of separation between elements 31a, 32a, 31b, 32b is if separated equally will be (Lo-2*W1-4*W3)/3 = (1.6 – 0.3 – 1.0)/3 = 0.1 mm) and longer than a distance (W1 = 0.15 mm) with which the exposed face and the pair of third faces are separated from each other in the opposing direction (see Fig. 4, Paragraph [0153]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of each of the regions in the opposing direction is longer than a distance with which the plurality of regions is separated from each other in the opposing direction and longer than a distance with which the exposed face and the pair of third faces are separated from each other in the opposing direction as taught by Togashi for the device as disclosed by Park et al. to facilitate sufficient insulation distance between electrodes and prevent shorting of adjacent circuits (Paragraph [0067]).
Furthermore, Odahara et al. shows an electronic component (Figs. 1-10) teaching and suggesting a rectangular parallelepiped shape for the element body (12, Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body as taught by Odahara et al. for the device as disclosed by Yoshida et al. in view of Togashi to simplify design, ease of manufacture, and easily to mount on circuitry (Paragraph [0040]).
Regarding Claim 6, Park et al. shows a laminated electronic component (Figs. 1-4) comprising:

a first face (bottom face of the T-direction, see Fig. 1);
a second face (left or right face of the L-direction, see Fig. 1) adjacent to the first face (see Figs. 1-4);
a pair of third faces (front and back faces of the W-direction, see Fig. 1) opposed to each other (see Figs. 1-4) and adjacent to the first face and the second face (see Figs. 1-4); and
a depression (112a or 112b) disposed on the first face and the second face (see Figs. 1-4); and
a conductor (131a or 131b of element 130) disposed on the element body in the depression (see Figs. 2A-3B) and having an L shape (see Figs. 1-4, Paragraphs [0042], [0046]), the conductor having an exposed face exposed on the first face and the second face (see Figs. 1-4, element 131a or 131b of element 130 having an exposed face on the bottom face and left or right face), the exposed face includes a plurality of regions (element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f) separated from each other in an opposing direction of the pair of third faces (see Figs. 1-4, element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f separated from each other in an orthogonal direction of an opposing direction of front and back surfaces of element 110 shown in Fig. 1), and a length of each of the regions in the orthogonal direction is longer than a distance with which the plurality of regions is separated from each other in the orthogonal direction (see Figs. 3A-3B, Paragraph [0049], a length of each of the regions in the orthogonal such as element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f is longer than a distance with which the plurality of regions is separated from each other in the orthogonal).
Although clearly shown, Park et al. does not explicitly show a rectangular parallelepiped shape for the element body. Park et al. does not show a length of each of the regions in the 
Togashi clearly shows a device (Figs. 1-4) teaching and suggesting a length (W3 = 0.25) of each of the regions (31a, 32a, 31b, 32b) in the orthogonal direction is longer than a distance with which the plurality of regions is separated from each other in the orthogonal direction (see Fig. 4, Paragraph [0153], Lo = 1.6 mm, W1 = 0.15 mm, W3 = 0.25 mm, so a distance of separation between elements 31a, 32a, 31b, 32b is if separated equally will be (Lo-2*W1-4*W3)/3 = (1.6 – 0.3 – 1.0)/3 = 0.1 mm) and longer than a distance (W1 = 0.15 mm) with which the exposed face and the pair of third faces are separated from each other in the opposing direction (see Fig. 4, Paragraph [0153]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of each of the regions in the orthogonal direction is longer than a distance with which the plurality of regions is separated from each other in the orthogonal direction and longer than a distance with which the exposed face and the pair of third faces are separated from each other in the opposing direction as taught by Togashi for the device as disclosed by Park et al. to facilitate sufficient insulation distance between electrodes and prevent shorting of adjacent circuits (Paragraph [0067]).
Furthermore, Odahara et al. shows an electronic component (Figs. 1-10) teaching and suggesting a rectangular parallelepiped shape for the element body (12, Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body as taught by Odahara et al. for the device as disclosed by Yoshida et al. in view of Togashi to simplify design, ease of manufacture, and easily to mount on circuitry (Paragraph [0040]).
Regarding Claim 7 (see 112 rejection above), Park et al. shows a laminated electronic component (Figs. 1-4) comprising:

a first face (bottom face of the T-direction, see Fig. 1);
a second face (left or right face of the L-direction, see Fig. 1) adjacent to the first face (see Figs. 1-4);
a pair of third faces (front and back faces of the W-direction, see Fig. 1) opposed to each other (see Figs. 1-4) and adjacent to the first face and the second face (see Figs. 1-4); and
a pair of conductors (131a, 131b of element 130) disposed on the element body and having L shapes (see Figs. 1-4, Paragraphs [0042], [0046]), each of the pair of conductors having exposed faces exposed on the first face and the second face (see Figs. 1-4, elements 131a, 131b of element 130 having an exposed face on the bottom face and left, right face), the exposed faces including a plurality of divided regions divided by the element body (see Fig. 4, a plurality of divided regions such as elements 131a, 131b on element 111c and elements 131a, 131b on element 111d, 111e, and/or 111f divided by element 110); and 
a coil (120) having a first end (114a) connected to one of the pair of conductors (131a) and a second end (114b) connected to the other of the pair of conductors (131b), and a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other (see Figs. 3A-3B, Paragraph [0049], a length of each of the divided regions in a dividing direction such as element 131a or 131b on element 111c and element 131a or 131b on element 111d, 111e, and/or 111f is longer than a distance with which the plurality of divided regions is separated from each other).
Although clearly shown, Park et al. does not explicitly show a rectangular parallelepiped shape for the element body. Park et al. does not show a length of each of the divided regions in a dividing direction is longer than a distance with which the exposed face and the pair of third faces are separated from each other.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body and a length of each of the divided regions in a dividing direction is longer than a distance with which the plurality of divided regions is separated from each other and longer than a distance with which the exposed face and the pair of third faces are separated from each other as taught by Togashi for the device as disclosed by Yoshida et al. to facilitate sufficient insulation distance between electrodes and prevent shorting of adjacent circuits (Paragraph [0067]).
Furthermore, Odahara et al. shows an electronic component (Figs. 1-10) teaching and suggesting a rectangular parallelepiped shape for the element body (12, Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a rectangular parallelepiped shape for the element body as taught by Odahara et al. for the device as disclosed by Yoshida et al. in view of Togashi to simplify design, ease of manufacture, and easily to mount on circuitry (Paragraph [0040]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Yoshida et al. does not show “a pair of conductors disposed on the element body and having an L shape, each of the pair of conductors having exposed faces exposed on the first face and the second face, the exposed face includes a plurality of divided regions divided by the element body; and a coil having a first end connected to one of the pair of conductors and a second end connected to the other of the pair of conductors” is found not persuasive because Yoshida et al. shows a pair of conductors (element 17a with element 17c is one of the pair and element 17b with element 17d is another one of the pair) disposed on the element body and having an L shape (see Fig. 2, Col. 7, Lines 1-7), each of the pair of conductors having exposed faces exposed on the first face and the second face (see Fig. 1a), the exposed face includes a plurality of divided regions (element 17a and element 17c is one divided region and element 17b and element 17d is another divided region) divided by the element body (see Figs. 1a-2); and a coil (13a or 13b) having a first end connected to one of the pair of conductors (a first end of element 13a or 13b electrically connected to one of elements 17d or 17b, respectively) and a second end connected to the other of the pair of conductors (a second end of element 13a or 13b electrically connected to other of elements 17c or 17a, respectively).
In response to applicant’s arguments that Yoshida et al.’s internal electrode layers 15a to 15d is not divided into a plurality of divided regions is found not persuasive because Yoshida .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837